Citation Nr: 1136602	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-29 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder, claimed as congenital strabismus.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a bilateral eye disorder.


REPRESENTATION

Appellant represented by:	Barry M. Salzman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran has active service from March 1974 to March 1978 and from October 1981 to October 1983 under honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the claimed disabilities.

A Travel Board hearing was held in January 2010 with the Veteran in St. Petersburg, Florida, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the Veteran's claims for additional development in May 2010.  The case now returns to the Board for further appellate review.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's consecutive strabismus with diplopia is not shown to have been aggravated by active service beyond its natural progression.


CONCLUSION OF LAW

A bilateral eye disorder was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 4.9 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in December 2007 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

The Veteran's service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his eye disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and, to the extent possible, provides an opinion regarding the etiology of the Veteran's eye conditions.  The Board notes that the VA examiners who conducted the examinations in this case were unable to provide an opinion as to certain aspects of the etiology of the Veteran's eye disabilities without resort to speculation.  The U.S. Court of Appeals for Veterans Claims (Court) recently held that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id at 390.  As discussed below, however, the examiners in this case provided a basis for their speculative opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation and cannot be found to be service connected.  See 38 C.F.R. § 3.303(c), 4.9 (2010).  A precedent opinion of the VA General Counsel (GC), VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985)), held in essence that a disease which is considered by medical authorities to be of familial (or hereditary) origin must, by its very nature, be found to have pre-existed a claimant's military service, but could be granted service connection if manifestations of the disease in service constitute aggravation of the condition.  Moreover, while congenital or developmental defects, as opposed to diseases, could not be service-connected because they are not diseases or injuries under the law, if superimposed injury or disease occurred, the resultant disability might be service-connected.  Id.  Generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease.  Id.

C.  Evidence

The Veteran underwent an enlistment examination in January 1974.  No relevant abnormalities were noted, though he reported a prior history of eye surgery.  Additional service records show the Veteran reported a history of surgery for strabismus at age 2.

The Veteran was seen for complaints of blurred vision in his right eye in April 1974.  Additional records dated November 1974 reflect complaints of intermittent diplopia.  The Veteran stated that he mainly used his left eye.  In October 1977, the Veteran reported double vision when he relaxed his eye.

The Veteran underwent additional examinations in February 1978 and October 1983.  No relevant abnormalities were noted.

Private records dated March 2003 reflect complaints of horizontal diplopia.  The Veteran was diagnosed with refractive error, with a history of amblyopia in the right eye and prior strabismus surgery.

VA treatment records dated March 2005 show the Veteran reported having single vision for many years, but that diplopia had returned about 5 years ago, and was now constant and worsening.

Additional private records dated April 2006 reflect diagnoses of esotropia and right hypertropia.  In a letter received by VA in May 2008, one of the Veteran's private physicians noted the Veteran's duties in service and history of eye problems.  However, he did not specifically indicate that the Veteran's condition was aggravated as a result of service.

In an August 2007 statement, the Veteran stated that he felt his visual condition was aggravated during service due to the excessive eye strain caused by his duties as a signalman.  His duties including performing visual communication, serving as a lookout for other ships, and using binoculars.

The Veteran was afforded a VA examination in August 2008.  The claims file was reviewed by the examiner, who noted the Veteran's history of strabismus surgery at age 2.  The Veteran reported having difficulty with fusing in 1983.  His current symptoms included double vision, blurring, and floaters.  Based on a review of the claims file, a history provided by the Veteran, and a physical examination, the examiner diagnosed consecutive strabismus with constant diplopia.  However, he indicated that consecutive strabismus was not exacerbated by service, as deviations in alignment will occur over time due to changes in visual input and the development of the orbit and eyeball.

The Veteran testified at a Travel Board hearing in January 2010.  He stated that he had surgery for strabismus at age 2.  From ages 4 to 9, he had intensive eye therapy.  At the time he entered service, he was not having any problems with his vision.  In service, he was trained as a signalman, and his duties included reading visual communications and identifying ships from long distances.  He used binoculars to perform these functions.  During his three and a half year service aboard his first ship, he experienced intermittent symptoms of diplopia.  His duties were similar in nature during his second period of service, but more intense.  After service, he worked at a water treatment technician, and he continued to experience increased levels of double vision.  He stopped working a couple of years earlier.  

The Veteran underwent an additional VA examination in July 2010.  The examiner reviewed the claims file, and noted the Veteran's history of congenital strabismus and vision therapy.  The Veteran reported injuring his eye in a door frame in 1976.  On examination, diplopia was present and uncorrectable.  The examiner diagnosed, in pertinent part, strabismus which he indicated was a congenital disease, but stated that he could not resolve whether it was aggravated by active duty without resorting to speculation.  He noted that the Veteran had a history of surgery for strabismus at age 2 which resulted in consecutive strabismus, thus causing diplopia in both eyes for the previous 7-8 years.  The examiner stated that the Veteran's strabismus was not caused by nor related to service.  He noted that consecutive strabismus was a condition that could develop after corrective strabismus surgery by which the eyes were no longer aligned.  This could take months or years to develop.  Consecutive strabismus could occur as a natural progression, though use of binocular devices could have worsened the Veteran's ability to suppress his right eye vision, resulting in a heightened awareness of deviation and subsequent diplopia.  The examiner stated that he was unable to determine objectively the aggravation above and beyond the natural progression that was caused by service.  He also indicated that refractive error and presbyopia were diagnosed on examination, but an opinion as to whether such conditions were aggravated by service could not be provided, as such knowledge was not available in the medical literature.

D.  Analysis

Based on the evidence of record, the Board finds that service connection for a bilateral eye condition, including strabismus and diplopia, is not warranted.  The record reflects that the Veteran has congenital strabismus, and that he complained of vision problems such as diplopia during service.  However, there is no competent medical opinion indicating that strabismus or another eye condition was aggravated by service beyond its normal progression.  The Board notes that neither VA examiner was able to provide an opinion regarding the aggravation of the Veteran's eye disabilities without resort to speculation.  In general, the Court has held if the question of etiology cannot be determined without resorting to speculation, then it has not been proven to the level of equipoise.  Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (Board may not award benefits when the award would be based upon pure speculation); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) ("The examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection.  Therefore, it is not pertinent evidence, one way or the other, regarding service connection.").  There are no other competent opinions in the record indicating that it is at least as likely as not that the Veteran's eye conditions were aggravated in service beyond their natural progression.

The Board has considered the Veteran's own statements made in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, while the Veteran has asserted that his eye disorders were aggravated in service beyond their normal progression, he has not demonstrated the medical knowledge required to establish such a medical conclusion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between these claimed disorders and the Veteran's periods of service.

The preponderance of the evidence is against finding that the Veteran has a bilateral eye condition etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for a bilateral eye condition is denied.


REMAND

With respect to the Veteran's claim for service connection for an acquired psychiatric disorder, additional development is necessary.

Pursuant to the Board's May 2010 remand, the Veteran underwent a VA examination in July 2010 to assess the nature and etiology of his acquired psychiatric disorder.  The examiner was instructed to provide opinions as to whether any diagnosed condition was secondary to his eye disability or directly related to service.  However, review of the examination report indicates that the examiner did not provide an opinion addressing the relationship between the Veteran's current condition and service.  

Because the requested development was not completed, an additional remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand). See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  On remand, a supplemental opinion addressing the relationship, if any, between the Veteran's current psychiatric disabilities and service should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of this remand, should be forwarded to the VA examiner who conducted the July 2010 VA psychiatric examination.  Upon review, he should provide a supplemental opinion as to whether it is at least as likely as not that the Veteran's diagnosed mod disorder was incurred in or is otherwise related to his period of service.  The examiner should review the entire record, including the Veteran's service treatment records, post-service records, and lay testimony, and provide a complete rationale for all opinions offered.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

If the VA examiner is not available, the Veteran should be scheduled for another examination to determine whether he has an acquired psychiatric disorder that was incurred in or is otherwise related to service.  All indicated tests and studies should be accomplished, and the examiner should comply with the instructions above, to include an opinion as to whether it is at least as likely as not that the Veteran's acquired psychiatric disability is related to service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

3.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


